DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/07/2021 has been entered. Claims 1, 5, 9, 22 have been amended, claims 7-8, 15-16, 18, 21, 23 have been cancelled and new claim 25 has been added. Therefore, claims 1-6, 9-14, 17, 19-20, 22 and 24-25 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (US – 2015/0090548 A1).
As per claim 17, Yamanaka discloses Cylinder Device and Manufacturing Method comprising:
forming a wear insert (10, guide portion 10 function as wear insert, [0030], Fig: 1); and
forming a body portion (9A, fig: 1) around the wear insert using a molding process (The rod guide 9 is obtained by forming a metal material, a hard resin material, and the like into a predetermined shape by a molding process, [0030]), wherein the were insert is embedded in the body portion in response to the body portion being formed around the wear insert (On an inner peripheral side of the small diameter portion 9B, there is provided a guide portion 10 for guiding the piston rod 7 in a slidable manner in the axial direction, [0030], Fig: 1).

As per claim 19, Yamanaka discloses wherein the body portion comprises at least one of a thermoplastic or a thermoset carbon fiber reinforced composite (hard resin material, thermoplastic belongs in hard rasin, [0030].

As per claim 20, Yamanaka discloses wherein the wear insert is formed from a metal and the body portion is formed around the wear insert subsequent to the wear insert being formed ([0030], Fig: 1).


Allowable Subject Matter
Claims 1-6, 9-14, 22 and 24-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Hemscheidt Maschf Hermann (DE – 1865747, from IDS) discloses guide part intended for piston shafts comprising:
a body portion (1, Fig: 1, function as orifice plate) comprised of a non-metallic material (a guide injection-molded from plastic, Ln: 21), wherein the body portion comprises a first side surface (Attached figure and fig: 1), a second side surface facing opposite the first side surface (Attached figure and fig: 1), a first outer diameter surface extending from the first side surface to the second side surface (Attached figure and fig: 1), and a first inner diameter surface extending from the first side surface to the second side surface (Attached figure and fig: 1): and
wherein the metallic wear insert comprises a third side surface (Attached figure and fig: 1), a fourth side surface facing opposite the third side surface (Attached figure and fig: 1), a second outer diameter surface extending from the third side surface to the fourth side surface (Attached figure and fig: 1), and a second inner diameter surface extending from the third side surface to the fourth side surface (Attached figure and fig: 1).

    PNG
    media_image1.png
    421
    594
    media_image1.png
    Greyscale

However, prior art fails to disclose a metallic wear insert configured to receive a metering pin;
wherein the second outer diameter surface of the metallic wear insert mates against the first inner diameter surface of the body portion, and
the first side surface is substantially flush with the third side surface, and
the second side surface is substantially flush with the fourth side surface.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 9. Therefore, independent claims 1 and 9 are allowable. Claims 2-6, 10-14, 22, 24 and 25 are also allowable by virtue of their dependencies from claims 1 and 9.


Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-6, 9-14, 22 and 24-25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657